                 Case 3:15-cv-05703-JCC Document 37 Filed 07/14/20 Page 1 of 2



                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   SHANNON BREWER,                                           CASE NO. C15-5703-JCC
10                              Plaintiff,                     ORDER
11          v.

12   COMMISSIONER OF SOCIAL SECURITY,

13                              Defendant.
14

15          This matter comes before the Court on Plaintiff’s motion for attorney fees (Dkt. No. 35).
16   Pursuant to 42 U.S.C. § 406(b)(1),
17          Whenever a court renders a judgment favorable to a claimant under this subchapter
            who was represented before the court by an attorney, the court may determine and
18          allow as part of its judgment a reasonable fee for such representation, not in excess
            of 25 percent of the total of the past-due benefits.
19
     42 U.S.C. § 406(b)(1). In determining whether to grant a § 406(b) fee request, the court must
20
     first ensure that the requested fee is consistent with the contract between the plaintiff and their
21
     attorney. See Crawford v. Astrue, 586 F.3d 1142, 1148 (9th Cir. 2009) (citing Gisbrecht v.
22
     Barnhart, 535 U.S. 789, 808–09 (2002)). The court must then test the requested fee for
23
     reasonableness. Id. (citing Gisbrecht, 535 U.S. at 808). Courts have broad discretion to decide if
24
     a fee request is reasonable or to adjust a fee downward if the request is unreasonable. See
25
     Gisbrecht, 535 U.S. at 808.
26


     ORDER
     C15-5703-JCC
     PAGE - 1
               Case 3:15-cv-05703-JCC Document 37 Filed 07/14/20 Page 2 of 2




 1          Here, Plaintiff’s request of attorney fees is appropriate under § 406(b). Plaintiff agreed to

 2   pay her attorney 25 percent of her past-due benefits if her Social Security appeal was successful.

 3   (Dkt. No. 35-4 at 1.) Plaintiff’s appeal was successful, and she received an award of past-due

 4   benefits totaling $70,569. (Dkt. No. 35-3 at 1–2.) In accordance with the fee agreement between

 5   Plaintiff and her attorney, Plaintiff asks the Court to authorize a fee of $17,642.25 be paid to her

 6   attorney. (Dkt. No. 35 at 1.) This figure conforms to the statutory cap of 25 percent of Plaintiff’s

 7   award. The figure is also reasonable and will not be a windfall given the amount of time

 8   Plaintiff’s attorney spent litigating this case and the contingent nature of Plaintiff’s claim. (See
 9   Dkt. No. 35 at 5–6.) Further, Defendant does not oppose the request or the amount of fees. (See
10   Dkt. No. 36 at 1.) Thus, Plaintiff’s request is appropriate.
11          For the foregoing reasons, Plaintiff’s motion for attorney fees (Dkt. No. 35) is
12   GRANTED. Plaintiff’s attorney is AWARDED attorney fees totaling $17,642.25. Defendant is
13   DIRECTED to send a fee of $17,642.25 to Plaintiff’s attorney at 1904 Third Ave. Ste. 1030,
14   Seattle, WA 98101, minus any applicable processing fees as allowed by statute. Plaintiff’s
15   attorney is DIRECTED to reimburse Plaintiff any attorney fees previously received pursuant to
16   the Equal Access to Justice Act.
17          DATED this 14th day of July 2020.




                                                            A
18

19

20
                                                            John C. Coughenour
21                                                          UNITED STATES DISTRICT JUDGE
22

23

24

25

26


     ORDER
     C15-5703-JCC
     PAGE - 2
